EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 12, the phrase “the exam room” is amended to read the following: “an exam room”.

Claim 1, line 13, the phrase “scheduled at least” is amended to read the following “scheduled on at least”.

Claim 1, line 14, the phrase “the remote controller” is amended to read the following: “a remote controller”.

Claim 1, page 2, lines 12-13, the phrase “followed subsequently for second part of vision examination” is amended to read the following: “followed up subsequently for another part of vision examination”.

Claim 3, page 3, lines 1-2, the phrase “the application” is amended to read the following: “an application”.
Claim 3, line 3, the phase “selected patient” is amended to read the following: “selected patients”.

Claim 4, page 4, line 1, the phrase “patients data” is amended to read the following: “patients’ data”.  

Claim 8, lines 2-8 are  amended to read the following: “controlling a vision chart by the main control base software, controlling an MCB vision chart software via RAT screen share and remote control with the controller personal electronic device RAT mobile application, wherein the vision chart can also work as a color vision testing device to remotely change color plates to gather color vision testing, wherein all connection from the MCB softwares to a vision chart display may be via broadband cellular network technology, infrared, Bluetooth, or WiFi depending on the system used and can be controlled from anywhere in the world.”

Claim 9, line 2, the phrase “control the robotic” is amended to read the following: “control robotic”.

Claim 9, line 5, the phrase “the smartphone application” is amended to read the following: “a smartphone application”.

Claim 11, line 3, the phrase “manipulate the office robotic equipment” is amended to read the following: “manipulate office robotic equipment”.
Claim 12, line 2, the phrase “transmitting the automatic lens-meter readings” is amended to read the following: “transmitting automatic lens-meter readings”.

Claim 12, page 5, line 1, the phrase “the emulator is enables” is amended to read the following: “the emulator is enabled”.

Claim 13, line 2, the phrase “the automatic lensometry reading” is amended to read the following: “an automatic lensometry reading”.

Claim 13, line 6, the phrase “the automatically” is amended to read the following: “automatically”.

Claim 15, line 3, the phrase “the tentative prescription” is amended to read the following: “a tentative prescription”.

Claim 15, line 5, the phrase “the indirect” is amended to read the following: “an indirect”.

Claim 15, page 6, line 1, the phrase “starting refining” is amended to read the following: “starting with refining”.

Claim 15, page 6, line 3, the phrase “select the buttons corresponding to the lens via the application” is amended to read the following: “select buttons corresponding to the lens via an application”.

Claim 15, page 6, lines 5-6, the phrase “the patient smartphone application” is amended to read the following “a patient smartphone application”.

Claim 15, page 6, lines 8-9, the phrase “a secondary device answers” is amended to read the following: “a secondary device answering”.

Claim 15, page 6, lines 10-13 are amended to read the following: “changing the lenses based on the user selection, wherein the patient is configured to send a response to the eye doctor about accuracy of the lens; and wherein the patient is facilitated with an option of a verbal communication for choosing the lens via RAT screen share and remote control.”

Claim 16, lines 2-8 are amended to read the following: 
“refining a prescription of a right and a left eye independently for sphere power, cylinder power, and axis via RAT screen share and remote control; and 
performing at least one of: a red-green chromatic aberration test, a binocular balance test, monocular vision test and binocular test to acquire an acuity for patients final prescription, wherein the eye doctor performs, anytime during the exam, a monocular lens sun burst dial and a clock dial test via a vision chart to verify astigmatic correction, and a pinhole test to find optimal VA.”



Claim 19, lines 2-9 are amended to read the following:
“delegating view and control of patients’ electronic medical record data via a RAT screen sharing and control; 
wherein a first eye doctor delegates secondary connection to a secondary eye doctor, wherein the secondary doctor is configured to view and control the MCB software installed and running in the MCU; and wherein the first or secondary eye doctor is configured to view, control and explain at least one of: the patients electronic medical record data, retinal health images, or external ocular health pictures of all the ocular parts via the PED associated with the first or secondary eye doctor.

Claim 20, lines 4-9 are amended to read the following:
“determining fees and terms associated with the eye doctors providing HIPPAA compliant encrypted RAT refractions services to patients; wherein a mobile application and the software facilitates setting a personal profile with a name, phone number, state license number, other information and payment preference, wherein the payment preference includes at least one of: a credit card, e-commerce payment system, cryptocurrency address, and cash.

Claim 21, page 8, line 1, the phrase “the one or more user interfaces” is amended to read the following: “one or more user interfaces”.

Claim 21, page 8, line 2, the term “comprising” is amended to read the following: “comprises”.

Claim 21, page 8, line 15, the phrase “the exam room” is amended to read the following: “an exam room”.

Claim 21, page 8, line 18, the phrase “the mean” is amended to read the following: “a mean”.

Claim 21, page 8, line 20, the phrase “scheduled at least one of” is amended to read the following: “scheduled at least on one of”.

Claim 21, page 9, lines 47-49, the phrase “followed up subsequently for second part of eye health examination” is amended to read the following: “followed up subsequently for another part of eye health examination”.

Claim 22, page 10, line 10, the term “comprising” is amended to read the following: “comprises”.

Claim 22, page 11, line 12, the phrase “the mean” is amended to read the following: “a mean”.

Claim 22, page 11, line 14, the phrase “scheduled at least one of” is amended to read the following: “scheduled at least on one of”.


Claim 22, page 12, line 16, the phrase “acquire the best corrected refine examinee’s distance” is amended to read the following: “acquire the best corrected refinement of the examinee’s distance”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  Claims 1-4, 6-9, 11-17, and 19-23 are allowable over prior art references because related references do not disclose a system for performing a virtual eye exam as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIchael Neff can be reached on (571)-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 26, 2022